DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-4, 7, 9 and 10 are pending, claims 1, 5, 6 and 8 having been cancelled.  Applicant’s response dated April 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “wherein upon activation of the second switch the processor: ceases the first dispensing cycle if in operation, closes the first solenoid valve if open, and subsequently closes the second solenoid valve upon release of the second switch.”
Claim 10 recites “wherein a pressing of said second switch will cease any operation initiated by said first switch by closing the first solenoid valve and extend the period of steam dispensing by holding open the second solenoid valve until release of said second switch.”
The recitations of claim 7 and claim 10 could not be located in the originally filed Specification.  Applicant identifies paragraph [0032] as providing support.  Paragraph [0032] discloses the following:
[0032] Another important feature of the present invention is that with the addition of the second switch 78, the steam inlet solenoid valve 72 may operate independently of the milk inlet solenoid valve 70. For example, in an embodiment, if the second switch 78 is activated by the user, the processor 74 sends a signal to the steam inlet solenoid valve 72 to control the steam inlet solenoid valve 72 to its open position. As a result, steam only enters the venturi 41 and milk spout 7, which may be used for preheating the beverage container or heating/frothing other liquids that are not contained in the milk container 25. Moreover, the second switch 78 may be activated by user to further clean the venturi 41, outlet 55, spout 7 and other distribution components, as desired, such as to ensure that the system is clean after longer periods of down-time. 

Paragraph [0032] only discusses the second switch as “operat[ing] independently of the milk inlet solenoid valve 70” where the processor sends a signal to the steam inlet solenoid valve to control the steam inlet to its open position.  The Specification does not disclose that the activation or pressing of the second switch ceases the first dispensing cycle or any operation initiated by the first switch.  In fact, the Specification explicitly discloses that the steam inlet valve operates independently of the milk inlet valve (i.e., a steam activation without milk and not the second switch ceases any operation).  Applicant’s citation of “to further clean” of paragraph [0032] is not persuasive as said recitation is understood that the second switch may be operated to activate the steam to clean the components without the milk supply.  Applicant is requested to identify with particularity where the originally filed Specification provides support for claim 7’s recitation “wherein upon activation of the second switch the processor: ceases the first dispensing cycle if in operation, closes the first solenoid valve if open, and subsequently closes the second solenoid valve upon release of the second switch” or claim 10’s recitation “wherein a pressing of said second switch will cease any operation initiated by said first switch by closing the first solenoid valve and extend the period of steam dispensing by holding open the second solenoid valve until release of said second switch.”
Claims 2-4 and 9 are rejected for depending on rejected claim 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,207,148 to Anderson et al. in view of U.S. Patent App. Pub. No. 2011/0005407 to Reyhanloo and U.S. Patent App. Pub. No. 2003/0232115 to Eckenhausen et al.
With regard to claim 7, ANDERSON teaches a cleaning system for a brewed beverage appliance (col 4 ln 26-col 5 ln 5), comprising: a venturi having a steam inlet for receiving steam from a steam source and a milk inlet for receiving milk from a milk reservoir (col 5 ln 6-33); a first solenoid valve configured to control flow through said milk inlet, said first solenoid valve being selectively operable between an open state and a closed state and selectively permitting an ingress of milk to said venturi when in said open state (col. 5, lines 6-33); a second solenoid valve configured to control flow through said steam inlet and selectively operable between an open state and a closed state, said second solenoid valve permitting an ingress of steam to said venturi when in said open state (col. 5, lines 6-33); and first and second switches in communication with a processor, said processor further configured to control the open or closed states of the first and second solenoid valves (col. 5, lines 6-62; col 4 ln 26-col 5 ln 5; col 7, line 46-63; col 11 ln 28-68, col 13 ln 12-17 and col 14 ln 25-58 and Figures 11a, 12 and 13 also disclosing triggering the first and second solenoid valves to open for a first dispensing cycle).
ANDERSON teaches that the switch can be electrically coupled to the second valve to initiate a burst of steam only through said milk frothing unit (col. 5, lines 6-62; col. 4, lines 25-29), but does not teach that the switch wherein upon activation of the second switch, the processor ceases the first dispensing cycle if in operation, closes the first solenoid valve if open and subsequently closes the second solenoid valve upon release of the second switch.  However, it is known in the art to have a steam ingress valve for initiating a burst of steam through a milk frothing unit to flush milk contacting surfaces to be also be controlled by a manual switch which controls the initiation of a flow of steam through a venturi, as taught by REYHANLOO (0023, 0033, 0048, 0050). REYHANLOO teaches that the steam flow through the venturi occurs by activation of the switch and is ceased upon deactivation of the manually activated switch (0023, 0033, 0048, 0050, 0053 and 0057). Having a valve that is automatically activated by a switch and manually activated by a switch is known in the art to be beneficial to allow for the operator to purge and flush milk contacting surfaces as desired, as taught by ECKENHAUSEN (0068). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brewed beverage appliance taught by ANDERSON, to have a manually activated switch to control the ingress of steam into the venturi, as taught by REYHANLOO, with reasonable expectation of success to allow for the operator to purge and flush the milk contacting surfaces as desired, taught beneficial by ECKENHAUSEN.
Regarding the recitation “ceases the first dispensing cycle if in operation, closes the first solenoid valve if open,” since the combination of ANDERSON, REYHANLOO and ECKENHAUSEN discloses that a “steam only” cycle (see Anderson col. 14, lines 25-29), said “steam only” cycle is understood to have the first solenoid valve (the milk supply valve) closed and the second solenoid valve (the steam supply valve) open while activated, and said manually activated switch from the combination of ANDERSON, REYHANLOO and ECKENHAUSEN would close the second solenoid valve upon release of the second switch.
 With regard to claim 4, ANDERSON modified by REYHANLOO and ECKENHAUSEN teaches the cleaning system of claim 1. With regard to the recitation that ‘the brewed beverage appliance is a single serve coffee maker’ this claim limitation is merely intended use of the cleaning device apparatus. The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. ANDERSON teaches that the cleaning device is for cleaning brewed beverage appliances (col 2 ln 34-col 3 ln 5), thus it is reasonably expected the cleaning device of the apparatus taught by ANDERSON/REYHANLOO/ECKENHAUSEN is fully capable being used on a single serve coffee maker brewed beverage appliance.
With regard to claim 10, ANDERSON teaches a method of cleaning a brewed beverage appliance (col 4, ln 26-col 5 ln 5), comprising: providing a venturi having a steam inlet for receiving steam from a steam source and a milk inlet for receiving milk from a milk reservoir (col 5 ln 6-33); providing a first solenoid valve associated with said milk inlet and selectively operable between an open state and a closed state controlling a ingress of milk to said venturi (col 5 ln 6-33); providing a second solenoid valve associated with said steam inlet and selectively operable between an open state and a closed state controlling an ingress of steam to said venturi (col 5 ln 6-33); and providing a processor, said processor being in electrical communication with a first and a second switch and said processor further configured to control the open or closed states of the first and second solenoid valves (col. 5, lines 6-62; col 4 ln 25-col 5 ln 5; col 7, line 46-63; col 11 ln 28-68, col 13 ln 12-17 and col 14 ln 25-58 and Figures 11a, 12 and 13).
ANDERSON further discloses that the activation of the first switch the processor is in electrical communication with the valves and opens said first and second valves causing a simultaneous flow of steam and milk through said venturi to and including at the end of a brewing cycle (see ANDERSON col. 5, lines 6-62) and ANDERSON further teaches the first switch is automatically actuatable to initiate a burst of steam only through the venturi to cause a flow of steam through said venturi for a predetermined amount of time after the end of a brewing cycle (col 4 ln 61-col 5 ln 5, col 7 ln 64-col 8 ln 6 and col 16 ln 37-56).  While ANDERSON discloses the use of buttons on the control panel, ANDERSON does not explicitly disclose that the switch is operated by a continuous pressing and holding of the first switch and whereupon release of the first switch, said first solenoid valve closes and ceases milk flow to the venturi while said second solenoid valve remains open for a predetermined amount of time to dispense only steam into the venturi before automatically closing ceasing steam flow through the venturi.  Eckenhausen discloses a similar method of operating a beverage appliance wherein the buttons can be programmed to function when depressed and held or for an appropriate time (see Eckenhausen paragraphs [0044]-[0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson such that said first and second solenoid valves causes simultaneous flow of steam and milk through the venturi and having a steam cleaning for a predetermined amount of time as disclosed by Anderson are done upon a continuous pressing and holding of the first button and upon release of the button as disclosed by Eckenhausen as is known in the art and the results would have been expected (operating a brewing cycle by holding a button and ending the cycle by releasing the button).  Since Anderson discloses that the steam cleaning is performed after the dispensing of the beverage is finished, it is reasonably expected that the steam cleaning would be performed after the button is released in the combination of Anderson and Eckenhausen.  To the extent that it could be argued that it would not, selection of the timings are merely design operation and well within the skill of one of ordinary skill in the art.
ANDERSON teaches that the switch can be electrically coupled to the second valve to initiate a burst of steam only through said milk frothing unit (col. 5, lines 6-62; col. 4, lines 25-29), but does not teach that the switch wherein upon activation of the second switch, the processor ceases the first dispensing cycle if in operation, closes the first solenoid valve if open and subsequently closes the second solenoid valve upon release of the second switch.  However, it is known in the art to have a steam ingress valve for initiating a burst of steam through a milk frothing unit to flush milk contacting surfaces to be also be controlled by a manual switch which controls the initiation of a flow of steam through a venturi, as taught by REYHANLOO (0023, 0033, 0048, 0050). REYHANLOO teaches that the steam flow through the venturi occurs by activation of the switch and is ceased upon deactivation of the manually activated switch (0023, 0033, 0048, 0050, 0053 and 0057). Having a valve that is automatically activated by a switch and manually activated by a switch is known in the art to be beneficial to allow for the operator to purge and flush milk contacting surfaces as desired, as taught by ECKENHAUSEN (0044, 0045, 0068). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brewed beverage appliance taught by ANDERSON, to have a manually activated switch to control the ingress of steam into the venturi, as taught by REYHANLOO, with reasonable expectation of success to allow for the operator to purge and flush the milk contacting surfaces as desired, taught beneficial by ECKENHAUSEN where Eckenhausen discloses that it is known in the art to operate the switch by pressing and holding the switch and ceasing dispensing upon release of the switch (see Eckenhausen paragraphs 0044, 0045, 0068).
Regarding the recitation “cease any operation initiated by said first switch by closing the first solenoid valve and extending the period of steam dispensing by holding open the second solenoid valve until release of said second switch,” since the combination of ANDERSON, REYHANLOO and ECKENHAUSEN discloses that a “steam only” cycle (see Anderson col. 14, lines 25-29), said “steam only” cycle is understood to have the first solenoid valve (the milk supply valve) closed and the second solenoid valve (the steam supply valve) open while activated, and said manually activated switch from the combination of ANDERSON, REYHANLOO and ECKENHAUSEN would close the second solenoid valve upon release of the second switch.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,207,148 to ANDERSON ET AL in view of US 2011/0005407 to REYHANLOO and US 2003/0232115 to ECKENHAUSEN ET AL. as applied to claim 7 above, and further in view of US 5,473,972 to RIZZUTO ET AL. 
Anderson, Reyhanloo and Eckenhausen are relied upon as discussed above with respect to the rejection of claim 7.
With regard to claim 2, ANDERSON modified by REYHANLOO and ECKENHAUSEN teaches the cleaning system of claim 7. Neither ANDERSON nor REYHANLOO nor ECKENHAUSEN explicitly state the milk reservoir, including a milk tube configured for fluid coupling to said milk inlet, is removable from the brewed beverage appliance. However, it is known in the art to have a milk reservoir, which contains a milk tube that is fluidly coupled to a milk inlet, which is removable from a brewed beverage appliance to allow for the milk to be stored in a refrigerator when not in use to prevent spoiling, as taught by RIZZUTO (col 1 ln 24-31). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the milk frothing unit in the brewed beverage appliance taught by ANDERSON/REYHANLOO/ECKENHAUSEN to be detachable and removable from the appliance and containing the milk tube for connection to the inlet, as taught by RIZZUTO, to allow for the milk to be stored in a refrigerator when not in use to prevent spoiling since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 Section V(C)). 
With regard to claim 3, ANDERSON modified by REYHANLOO and ECKENHAUSEN teaches the cleaning system of claim 7. Neither ANDERSON nor REYHANLOO nor ECKENHAUSEN explicitly teach a knob electrically connected to a processor which is manually actuatable to control the first and second solenoid valves to the open positions to allow said milk and said steam to enter said venturi to produced frothed milk. However, it is known in the art to have a manually controllable knob electrically connected to a processor to control milk and steam valves to the open position to allow the milk and steam to enter a venturi and produce frothed milk in a brewed beverage appliance, as taught by RIZZUTO (col 1 ln 67-col 2 ln 17). It would have been obvious to one of ordinary skill in the art, with predictable results, to modify the brewed beverage appliance of ANDERSON/REYHANLOO/ECKENHAUSEN, to include the knob electrically connected to a processor, as taught by RIZZUTO, with no change to their respective function, for the purpose of producing frothed milk on demand. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,207,148 to ANDERSON ET AL in view of US 2011/0005407 to REYHANLOO and US 2003/0232115 to ECKENHAUSEN ET AL. as applied to claim 7 above, and further in view of US 5,611,262 to RIZZUTO ET AL. (“the ‘262 patent”).
Anderson, Reyhanloo and Eckenhausen are relied upon as discussed above with respect to the rejection of claim 7.
As to claim 9, the combination of ANDERSON, REYHANLOO and ECKENHAUSEN does not explicitly disclose that the system further comprises a conical spring positioned within ta passage intermediate the venture and a frothed milk outlet, the conical spring being configured to further froth milk downstream from the venturi. Use of venturis with downstream conical spring mixers is known in the art and does not provide patentable significance (see the ‘262 patent Fig. 3, ref.#62; col. 2, lines 44-56). It would have been obvious to one of ordinary skill in the art at the time of filing to use a conical spring mixer intermediate the venture and a frothed milk outlet as disclosed by the ‘262 patent in order to maximize froth (see the ‘262 patent col. 2, lines 44-56).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
As discussed in greater detail in the above 112 rejection (as well as in the previous Office Action), support could not be located for the second switch being used to override any operation currently in progress before the full operation/mode currently in progress is completed (where the second switch which, when activated, is configured/operable to cease any operation currently in progress and immediately switch to steam only output until the second switch is released.  Applicant argues that support is shown by implicit or inherent disclosure and that the specification clearly discusses using the second manual switch “to further clean the system” as desired (citing to paragraphs [0032] and [0038]).  However, in Applicant’s response, Applicant states that just because there is a disclosure of a manual switch for initiating a steam only function, it does not necessarily follow that such a switch, when activated, would necessarily prompt the processor to cease some other operation/cease any operation initiated by the first switch.  Indeed, it is equally possible that the second switch, if activated during the carrying out of some other operation (e.g., frothed milk dispensing), would wait until the operation currently underway is carried out and completed prior to initiating the steam cleaning function prompted by the second switch (i.e., rather than interrupt the operation currently underway), and that given these varying possibilities, it is clear that the disclosure is deficient in that it does not clearly teach or suggest said ceasing or the current operation (see Applicant’s Response dated April 27, 2022 page 8).  Since Applicant recognizes that just one of ordinary skill in the art can understand different possibilities in a disclosure, such as using a second manual switch “to further clean the system” (as disclosed in Applicant’s Specification paragraph [0032]) or a “steam only” mode (as disclosed in Applicant’s Specification), said disclosure does not provide inherent or implicit disclosure to overcome the 112 rejection.
Regarding Applicant’s arguments to the 103 rejections, as discussed above as well as in the previous Office Action, the cited prior art discloses that the second switch can be operated to steam only to further clean the machine (see REYHANLOO (0023, 0033, 0048, 0050, 0053, 0057; see ECKENHAUSEN 0044, 0045, 0068) and thus is considered as meeting the claimed recitations as disclosed in Applicant’s originally filed Specification.  It is further noted that Applicant states that “As will be appreciated by one of ordinary skill in the art, it must be inherent that any existing operation (e.g., frothed milk dispensing) is ceased when the second switch is activated, otherwise the steam cleaning initiated by the second switch would be ineffective (as milk would still be flowing through the lines)… As such, while the present application does not explicitly recite this limitation in these exact words, Applicants respectfully submit that a person of ordinary skill in the art would readily appreciate that such feature was contemplated in light of the clear support discussed above” (see Applicant’s Response dated April 27, 2022 page 6).  Since the cited prior art discloses that the second switch can be operated to steam only to further clean the machine, one of ordinary skill in the art would readily appreciate that such feature of ceasing operation initiated by the first dispensing cycle or switch was contemplated in light of the clear support of the prior art disclosure as stated by Applicant.
It is noted that Applicant’s Response dated April 27, 2022 provides support for both the 112 rejection and the 103 rejection as discussed above.  Therefore, the 112 rejections and 103 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714